PER CURIAM
In this dissolution proceeding involving a five-and-one-half-year marriage, husband, age 60, appeals, contending that the trial court erred in awarding wife, age 61, (1) a disproportionately large share of the marital property; (2) spousal support of $750 per month for four years, then $350 per month thereafter, indefinitely; and (3) attorney fees. Wife cross-appeals, contending that (1) she should have been awarded a life insurance policy and (2) the trial court’s award of spousal support was inadequate. We affirm the trial court, except as to the matter of spousal support.
Based on our de novo review of the record, we conclude that this is not an appropriate case for a permanent award and, therefore, we modify the judgment to eliminate the provision extending the award beyond four years. Husband remains obliged to pay “$750.00 per month spousal support commencing on the 1st day of July, 1992, and continuing until the 1st day of July, 1996,” as provided in the judgment. Thereafter, his obligation is terminated.
On appeal, judgment modified to terminate award of spousal support on July 1,1996; otherwise affirmed on appeal and on cross-appeal. No costs to either party.